DETAILED ACTION
This office action is responsive to the amendment filed June 29, 2022. Claims 1, 8, 13-15, and 19 were amended; and claims 21-25 were newly presented. Claims 1-25 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
No particular arguments were presented except to state that the outstanding rejections were overcome. Examiner agrees that the outstanding rejections were overcome, but notes that additional issues remain, as will be noted below. 
Examiner’s Suggestion
Claims 23-25 presently depend from claim 21. While it appears that the claims find proper antecedent basis for all terms, examiner suggests that applicant may have intended to have these claims depend from the newly presented independent claim 22, and suggests applicant review and make this change, if he so chooses. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 teaches “the trunnion accepting structure” at a)ii), which limitation lacks antecedent basis in the claim. Additionally, claim 4 teaches “a trunnion accepting structure”. It is unclear if that is the same trunnion accepting structure, or a different structure. Clarification for both of these issues is required. 
Claims 1, 8, 15, and 22, each teach that each of the body end surfaces “generally” terminates at the outer body surface. It is unclear how a surface can generally terminate at an outer surface. The metes and bounds of this limitation are unclear. Examiner suggests removal of the word ‘generally’. Clarification is required. 
Claim 22 teaches a strike plate at section a) and a strike plate at section g). It is unclear, as claimed, if this is the same strike plate, or a different strike plate. Clarification is required. 

Allowable Subject Matter
Upon overcoming the outstanding issues under 35 USC 112(b), the claims will be in allowable form. No prior art has been discovered which teaches or renders obvious each of the claimed limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799